Name: Commission Regulation (EEC) No 281/71 of 9 February 1971 determining the composition of the list of waterways of a maritime character provided for in Article 3 (e) of Council Regulation (EEC) No 1108/70 of 4 June 1970
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  transport policy;  natural environment
 Date Published: nan

 Avis juridique important|31971R0281Commission Regulation (EEC) No 281/71 of 9 February 1971 determining the composition of the list of waterways of a maritime character provided for in Article 3 (e) of Council Regulation (EEC) No 1108/70 of 4 June 1970 Official Journal L 033 , 10/02/1971 P. 0011 - 0012 Finnish special edition: Chapter 7 Volume 1 P. 0115 Danish special edition: Series I Chapter 1971(I) P. 0053 Swedish special edition: Chapter 7 Volume 1 P. 0115 English special edition: Series I Chapter 1971(I) P. 0057 Greek special edition: Chapter 07 Volume 1 P. 0170 Spanish special edition: Chapter 07 Volume 1 P. 0168 Portuguese special edition Chapter 07 Volume 1 P. 0168 COMMISSION REGULATION (EEC) No 281/71 of 9 February 1971 determining the composition of the list of waterways of a maritime character provided for in Article 3 (e) of Council Regulation (EEC) No 1108/70 of 4 June 1970 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 1108/70 1 of 4 June 1970, introducing an accounting system for expenditure on infrastructure in respect of transport by rail, road and inland waterway, and in particular Articles 3 (e) and 9 (2) thereof; Having regard to the opinions expressed by members of the committee of Government experts; Whereas the afore-mentioned Council Regulation provides that infrastructure expenditure accounts are not required for various categories of infrastructure ; whereas this provision applies inter alia to certain waterways of a maritime character, a list of which is to be drawn up by the Commission; Whereas in drawing up this list account must be taken of the proportion of the traffic on waterways of maritime character accounted for by inland waterway traffic, or of the desirability of introducing an accounting system for infrastructure expenditure in respect of such waterways in the light of the institution of a system of charging for the use of infrastructure; HAS ADOPTED THIS REGULATION: Sole Article The list of waterways of a maritime character provided for in Article 3 (e) of Council Regulation (EEC) No 1108/70 of 4 June 1970 shall be as given in the Annex to this Regulation, of which it forms an integral part. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 1971. For the Commission The President Franco M. MALFATTI 1OJ No L 130, 15.6.1970, p. 4. ANNEX List of waterways of a maritime character as provided for in Article 3 (e) of Council Regulation (EEC) No 1108/70 of 4 June 1970 Kingdom of Belgium - Lower Scheldt - Ghent-Terneuzen Maritime Canal, downstream from the northern branch of the Ghent Circular Canal Federal Republic of Germany - Kiel Canal - Lower Ems - Lower Weser - Lower Elbe French Republic - Seine, downstream from Jeanne-d'Arc bridge in Rouen - Loire, downstream from Nantes (confluence with the Erdre) - Garonne, downstream from Pierre bridge in Bordeaux, and Gironde Kingdom of the Netherlands - North Sea Canal - Rotterdamse Waterweg and the Nieuwe Maas - Westerschelde - Ghent-Terneuzen Canal